DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this application.

Election/Restrictions
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 18, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (US 2014/0110373) in view of Kuo (US 2019/096748) and Mignot (US Patent 10,658,180).
Nishimura teaches a process of etching.  Etching of the copper (metal layer) is accomplished using hydrogen gas.  Paragraph 0061 and Figure 8A to 8F teach a hard mask (copper) as MTL and a stack of layers including at least a bottom layer (BL), middle layer (IML) and resist mask (RM) (Figure 8A).  Figure 8B teaches etching the middle layer using the resist pattern as an etching mask.  Figure 8C teaches etching the bottom layer with removal of the resist.
Nishimura does not teach the materials used in the etching.  This is taught by Kuo.
Kuo teaches a method of making semiconductor device.  Paragraph 0003 teaches a stack comprising hard mask and low-k dielectric material.  Paragraph 0014 and Figure 2 teach etching using chlorine-based etchant (claim 9) to etch underlying layers.  Additionally, it is taught to use the resist mask to as an etching mask to etch underlying layers, removing the photoresist pattern and then using the layers patterned by the resist mask as etching masks to etch further layers.
Nishimura and Kuo do not teach the treatment of the layer.  This is taught by Mignot.
Mignot teaches an extreme ultraviolet transfer process.  Column 3, line 35 to column 4, line 21 teach a hard mask layer, stack and an extreme ultraviolet photoresist layer.  Figure 1 and column 5, lines 12-15, teach the substrate includes a hard mask 15 on planarization layer 10.  Column 15, lines 16-25, teach that the photoresist layer 14 is formed on the hard mask.  The photoresist layer is then exposed and developed to form the pattern (column 5, line 15 to column 6, line 3.  Resist residue 16 is formed.  Figure 2 teaches treating the layer with ions (column 6, lines 34-55) (claims 10 and 11).  Figure 5 depicts etching continuing through the hard mask layer.
Therefore, it would have been obvious to one of ordinary skill in the art to have treated a layer in a multiple etching process as Nishimura and Kuo teach the etching processes while Mignot teaches improved processing and final product by adding a treatment into the multiple layer etching process.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura, Kuo and Mignot as applied to claims 1, 2 and 6-19 above, and further in view of Lee (US 2010/0327412) and Meli Thompson (US 2020/0124972).
The teachings of Nishimura, Kuo and Mignot have been discussed above.  These references do not teach the specific material of the bottom layer (claim 5) and the removal of the photoresist residue (claims 3 and 4).
Lee teaches a process of making small features in a hard mask layer.  Paragraph 0028 teaches that hard mask layer is a diamond-like carbon which is 100 nm – 500 nm thick (claim 5).  Paragraph 0030 taches that a resist material is used as the etching mask.
Meli Thompson teaches a process of etching whereby an etching mask of photoresist material is formed.  Paragraph 0026 teaches that the photoresist residue can be removed with HBr/O2, CO2/CH4, CF4, etc. (claims 3 and 4)
Therefore, it would have been obvious to one of ordinary skill in the art to have used a material for the bottom layer as recited in claim 5 because Lee teaches that such a material is useful in forming small features in such a layer.  Meli Thompson teaches the conventionality of removing photoresist residue after patterning to produce improved patterns.

Response to Arguments
Applicant’s response indicates that amendments were made to the specification and claims.  The examiner observed amendments made to the claims.
The 35 USC 112 rejections made in the last office action have been overcome due to the amendments made to the claims.
	Page 19 of Applicant’s response indicates that the references do not identify the problem of the residue.  Mignot teaches the issue of residue.  In addition, only claims 3, 4 and 19 refer to the residue.
	Applicant argue that Nishimura does not teach exposing the substrate to the reactant.  Mignot was included in the rejection for those teachings.
	Applicant argues that Mignot exposes the hard mask to ions.  Figure 2 teaches that layer is impacted with ions (column 6, lines 34-55).  The ions are not limited to the layer but include the patterned resist layer.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN DUDA whose telephone number is (571)272-1383.  The examiner can normally be reached on Monday-Thursday; 5:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


								/Kathleen Duda/

KATHLEEN DUDA
Primary Patent Examiner
Art Unit 1737